DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalnitsky (US 2019/0140018).
Regarding claim 1, Kalnitsky discloses, in FIG. 2 and in related text, a semiconductor device, comprising: 
a storage element (230) on a substrate, wherein the storage element comprises a tapered upper end structure, wherein the tapered upper end structure comprises a top electrode (133) and a spacer (128) surrounding the top electrode; 
a gap-fill dielectric layer (129) around the spacer; 
a conductive cap layer (125) covering the top electrode and the spacer; 
an inter-metal dielectric (IMD) layer on the conductive cap layer; and 
a metal interconnection (125A’) in the IMD layer and electrically connected to the top electrode through the conductive cap layer (see Kalnitsky, [0015], [0019], [0022], [0026], [0031], [0034]-[0035]).
Regarding claim 2, Kalnitsky discloses wherein the storage element comprises a magnetic tunnel junction (MTJ) under the top electrode (see Kalnitsky, [0022]).
Regarding claim 5, Kalnitsky discloses wherein the spacer (128) is in direct contact with a sidewall of the top electrode (133) (see Kalnitsky, FIG. 2).
Regarding claim 9, Kalnitsky discloses wherein the conductive cap layer (125) comprises Ti, TiN, Ta or TaN (see Kalnitsky, [0032]).
Regarding claim 10, Kalnitsky discloses wherein the conductive cap layer (125) is in direct contact with the top electrode (133) and the spacer (128) (see Kalnitsky, FIG. 2).
Regarding claim 11, Kalnitsky discloses wherein the metal interconnection (125A’) comprises a copper damascene structure (see Kalnitsky, [0035]).
Regarding claim 12, Kalnitsky discloses wherein the metal interconnection (125A) comprises a downward tooth (extrusion) around (near) the top electrode (133) and the spacer (133) (see Kalnitsky, FIG. 2. Note that Merriam-Webster defines “around” as in or near one’s present place or situation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Ouellette (US 2019/0027679).
Regarding claim 3, Kalnitsky discloses the device of claim 2.
Kalnitsky discloses a bottom electrode, a magnetic reference layer, a tunnel barrier layer and a magnetic free layer (see Kalnitsky, [0004], [0016]).
Kalnitsky does not explicitly disclose wherein the MTJ comprises a magnetic reference layer on a bottom electrode layer, a tunnel barrier layer on the magnetic reference layer, a magnetic free layer on the tunnel barrier layer, and a capping layer on the magnetic free layer.
Ouellette teaches wherein the MTJ comprises a magnetic reference layer (220) on a bottom electrode layer (207), a tunnel barrier layer (230) on the magnetic reference layer, a magnetic free layer (260) on the tunnel barrier layer, and a capping layer (270) on the magnetic free layer (see Ouellette, FIG. 2, [0029]).
Kalnitsky and Ouellette are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kalnitsky with the features of Ouellette because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalnitsky to include wherein the MTJ comprises a magnetic reference layer on a bottom electrode layer, a tunnel barrier layer on the magnetic reference layer, a magnetic free layer on the tunnel barrier layer, and a capping layer on the magnetic free layer, as taught by Ouellette, in order to provide a perpendicular magnetic tunnel junction (see Ouellette, [0016], [0029]).

Claims 1-2, 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2022/0036932) in view of Dutta (US 2020/0274066).
Regarding claim 1, Chuang discloses, in FIG. 13 and in related text, a semiconductor device, comprising: 
a storage element (MS) on a substrate (110), wherein the storage element comprises a tapered upper end structure, wherein the tapered upper end structure comprises a top electrode (172) and a spacer (182, 190) surrounding the top electrode; 
a gap-fill dielectric layer (200) around the spacer; 
an inter-metal dielectric (IMD) layer (210); and 
a metal interconnection (220MV) in the IMD layer and electrically connected to the top electrode (see Chuang, [0010], [0023], [0025]-[0027], [0033], [0041]).
Chuang does not explicitly disclose
a conductive cap layer covering the top electrode and the spacer; 
an inter-metal dielectric (IMD) layer on the conductive cap layer; and 
a metal interconnection in the IMD layer and electrically connected to the top electrode through the conductive cap layer.
Dutta teaches a conductive cap layer (404) covering the top electrode (126) and the spacer (202); an inter-metal dielectric (IMD) layer (502) on the conductive cap layer; and a metal interconnection (804) in the IMD layer and electrically connected to the top electrode through the conductive cap layer (see Dutta, FIG. 8, [0029], [0032], [0037]).
Chuang and Dutta are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Dutta because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include a conductive cap layer covering the top electrode and the spacer; an inter-metal dielectric (IMD) layer on the conductive cap layer; and a metal interconnection in the IMD layer and electrically connected to the top electrode through the conductive cap layer, as taught by Dutta, In order prevent erosion to the top electrode and allow the top electrode to maintain desired electrical contact resistance properties (see Dutta, [0031]).
Regarding claim 2, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses herein the storage element (MS) comprises a magnetic tunnel junction (MTJ) (162) under the top electrode (172) (see Chuang, [0017], [0023]).
Regarding claim 4, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the top electrode (172) comprises tantalum (see Chaung, [0022]-[0023]).
Regarding claim 5, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the spacer (182, 190) is in direct contact with a sidewall of the top electrode (172) (see Chuang, FIG. 13).
Regarding claim 6, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the spacer (182, 190) comprises silicon nitride (see Chuang, [0025]-[0026]).
Regarding claim 7, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the gap-fill dielectric layer (200) comprises a silicon oxide layer (see Chuang, [0027]).
Regarding claim 8, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the gap-fill dielectric layer (200) comprises a recessed top surface (top surface below void 200V) that is lower than a bottom surface of the top electrode (172) (see Chuang, FIG. 13, [0028]).
Regarding claim 12, Chuang in view of Dutta teaches the device of claim 1.
Chuang discloses wherein the metal interconnection (200MV) comprises a downward tooth around the top electrode (172) and the spacer (182, 190) (see Chuang, FIG. 13. Note that Merriam-Webster defines “around” as in or near one’s present place or situation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Dutta, and further in view of Ouellette (US 2019/0027679).
Regarding claim 3, Chuang in view of Dutta teaches the device of claim 2.
Chuang discloses wherein the MTJ comprises a magnetic reference layer on a bottom electrode layer, a tunnel barrier layer on the magnetic reference layer, a magnetic free layer on the tunnel barrier layer (see Chuang, [0018]-[0023]).
Chuang and Dutta do not explicitly disclose or teach a capping layer on the magnetic free layer.
Ouellette teaches a capping layer (270) on the magnetic free layer (260) (see Ouellette, FIG. 2, [0029]).
Chuang and Ouellette are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Ouellette because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include a capping layer on the magnetic free layer, as taught by Ouellette, in order to provide a perpendicular magnetic tunnel junction (see Ouellette, [0016], [0029]).

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Kalnitsky, discloses a semiconductor device, comprising: a substrate comprising a cell region and a logic region thereon; a first inter-metal dielectric (IMD) layer disposed on the substrate and covering the cell region and the logic region; a storage element disposed on the first IMD layer within the cell region, wherein the storage element comprises a tapered upper end structure, wherein the tapered upper end structure comprises a top electrode and a spacer surrounding the top electrode; a gap-fill dielectric layer disposed around the spacer; a conductive cap layer covering the top electrode and the spacer; a second inter-metal dielectric (IMD) layer disposed on the conductive cap layer and the first IMD layer; and a metal interconnection disposed in the second IMD layer and being electrically connected to the top electrode through the conductive cap layer. See Kalnitsky, FIG. 2, paragraphs [0015], [0019], [0022], [0026] and [0034]-[0035]. The prior art of records, individually or in combination, do not disclose nor teach “wherein the conductive cap layer extends to a sidewall surface of the gap-fill dielectric layer at an interface between the cell region and the logic region” in combination with other limitations as recited in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811